72 F.3d 127NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Robert E. Lee JONES, Petitioner--Appellant,v.Franklin E. FREEMAN, Jr.;  Doris Jones;  Attorney General ofNorth Carolina;  Attorney General of the Commonwealth ofVirginia;  Attorney General of West Virginia;  FederalCorrectional Institution, Butner, NC;  the United StatesAttorney General, Respondents--Appellees.
No. 95-7392.
United States Court of Appeals, Fourth Circuit.
Submitted:  November 16, 1995Decided:  December 15, 1995

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  James C. Fox, Chief District Judge.  (CA-95-484-5-HC-F)
Before MICHAEL and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant seeks to appeal the district court's order denying relief on his petition for relief under 28 U.S.C. Secs. 2241, 2254 (1988).  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Jones v. Freeman, No. CA-95-484-5-HC-F (E.D.N.C. July 28, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED